DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 6, the phrases “an insulating layer zone located at a first portion of the board; and a non-insulating layer zone located at a second portion of the board” on lines 2-3, are unclear because:
The phrases imply there are two layers, one insulating layer and another a non-insulating layer. The two layers occupying two different zones. 
However, the specification discloses only one type of insulating layer, and this layer is present at the first portion and absent from the second portion, see ¶ 29-31. It appears, the claim attempts to claim two zones, one having an insulating layer and another without the insulating layer; however this is not explicitly recited in the claim.
For purpose of examination the Examiner has interpreted the claim phrase to mean -- an insulating layer zone located at a first portion of the board; and a zone without the insulating layer located at a second portion of the board --

Claims 7-8 are rejected as they depend from claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bizen Mitsuhiro (JP 2010283063 A, hereinafter, “Bizen”).

Regarding claim 1, Bizen teaches a lamp (light emitting device 1, see figures 1-8) for a vehicle (since vehicles utilize lamps as disclosed below), comprising: 
a board (substrate 201, see fig 4); 
a light source (light emitting element 2, see fig 4) disposed on a first surface (upper surface of 201) of the board (201); and 
a reflector (reflective frame 3, see fig 1) in contact with the first surface (upper surface of 201) of the board (201), configured to transfer heat (via electrode plate 4, see page 6, ¶ 5) to and from the board (201), and having a reflective surface (opening 3a, see fig 1) configured to reflect light emitted from the light source (2).
Bizen does not explicitly teach the lamp is for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lamp of Bizen in a vehicle, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivate to make this modification because lamps with enhanced heat dissipation are highly desired in vehicular illumination.

Regarding claim 2, Bizen teaches wherein the reflector (3) comprises a thermally conductive material (metal, see page 5,  ¶ 3) and configured to dissipate heat (as expected from metals) generated from the light source (2).

Regarding claim 3, Bizen teaches wherein the reflector (3) comprises at least one of thermally conductive plastic and thermally conductive metal (aluminum, aluminum alloy, copper, or a copper alloy, see page 5, ¶ 10).

Regarding claim 4, Bizen teaches further comprising: 
a first contact part (4) disposed on the board (201); and 
a second contact part (adhesive layer 9, see fig 2) disposed on the reflector (3), being in contact with the first contact part (4), and configured to transfer heat (page 6, ¶ 5) to and from the first contact part (9).

Regarding claim 5, Bizen teaches wherein the first contact part (4) is in surface contact (better seen in fig 2) with the second contact part (9).

Regarding claim 6, Bizen teaches further comprising: 
an insulating layer zone (zone of solder layer 202) located at a first portion (upper portion of 201) of the board (201); and 
a non-insulating layer zone (lower zone of 201) located at a second portion (lower portion of 201) of the board (201), 
wherein the first contact part (4) is located at the non-insulating layer zone (zone of 202).

Regarding claim 7, Bizen teaches wherein: 
the insulating layer zone (zone of 202) includes an insulating layer (202) disposed on the first portion (upper portion of 201) of the board (201), and 
the insulating layer (202) does not extend to the second portion (lower portion of 201) of the board (201) at which the non-insulating layer zone (zone of 202) is located (as seen in fig 3).

Regarding claim 8, Bizen teaches wherein the insulating layer (202) comprises a solder layer (202); but 
Bizen does not explicitly teach the solder layer is a photo solder resist.
However, one of ordinary skill would have considered utilizing known methods to achieve circuit layering, including photo solder resist. 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a photo solder resist in the invention of Bizen, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, One of ordinary skill would have been motivated to make this modification because photo solder resist methods prevent solder from adhering to unnecessary parts when components are mounted on the board. At the same time, solder resist also acts as a permanent protective coating, protecting the circuit pattern from dust, heat, and moisture as well as insulating the board's circuitry.

Regarding claim 9, Bizen teaches further comprising a metal pattern layer (4 and conductor layers 201a, 201b, see fig 4) disposed on the first surface (upper surface of 201) of the board (201), wherein the reflector (3) is connected to the board (201) via the metal pattern layer (4, 201a, 201b).

Regarding claim 10, Bizen teaches wherein the metal pattern layer (4, 201a and 201b) comprises: 
a first pattern (201a) electrically connected to the light source (2); and 
a second pattern (4, 201b) electrically separated from the first pattern (201a) and configured to diffuse heat generated from the light source (2).

Regarding claim 11, Bizen teaches wherein the first pattern (201a) is disposed on a first area (areas of 201a) of the board (201), and the second pattern (4) has a second area larger (see area of 4 and 201b, better seen in fig 3) than the first area (area of 201a).

Regarding claim 12, Bizen teaches wherein the second pattern (4) occupies about 21% to about 99% (figure 3 shows that 4 and 201b, both similar in area, clearly occupy more than quarter the total area of 201 but not fully occupying 201, and thus falling in between about 21% to about 99% of the total area) of a total area of the board (area of 201).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bizen in view of Choi Jin Sung (KR 20160024189 A, hereinafter, “Choi”).

Regarding claim 13, Bizen does not explicitly teach further comprising an anodized layer provided on a second surface of the board.
Choi teaches a lamp (COB type LED, see figure 2) having a board (aluminum plate P);
further comprising an anodized layer (anodized aluminum oxide film 11) provided on a second surface (side surface of P) of the board (P).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the board of Choi into the teachings of  Bizen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification because anodized boards relates to improving the corrosion resistance and the heat is easily released.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Germain Steve. (US 20100039814 A1) discloses a lamp device having a front reflector capable of dissipating heat from a board. The device provides improved heat dissipation, thus increasing the service life of the LEDs.

Vukosic et al. (US 20070047238 A1) discloses a lamp device having a reflector that dissipates heat from the front and back of the device, and reflects light from the light source.  The reflector is molded from the polymer, such as polyethylene, thus the reflector is removed and re-used or disposed for repair and maintenance. The circuit board is in direct contact with the reflector, thus reducing the thermal resistance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875